Name: 2000/651/EC: Commission Decision of 19 October 2000 amending for the second time Decision 2000/528/EC concerning certain protection measures relating to classical swine fever in the United Kingdom (notified under document number C(2000) 3048) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  trade policy;  tariff policy;  Europe;  means of agricultural production
 Date Published: 2000-10-25

 Avis juridique important|32000D06512000/651/EC: Commission Decision of 19 October 2000 amending for the second time Decision 2000/528/EC concerning certain protection measures relating to classical swine fever in the United Kingdom (notified under document number C(2000) 3048) (Text with EEA relevance) Official Journal L 272 , 25/10/2000 P. 0046 - 0046Commission Decisionof 19 October 2000amending for the second time Decision 2000/528/EC concerning certain protection measures relating to classical swine fever in the United Kingdom(notified under document number C(2000) 3048)(Text with EEA relevance)(2000/651/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Whereas:(1) Outbreaks of classical swine fever have occurred in the United Kingdom.(2) In view of the trade in live pigs, these outbreaks are liable to endanger the herds of other Member States.(3) By Commission Decision 2000/528/EC(3), as last amended by Decision 2000/542/EC(4), certain protection measures relating to classical swine fever in the United Kingdom were adopted at Community level.(4) Decision 2000/528/EC must be amended for the second time to take into account the evolution of the epidemiological situation.(5) This Decision is in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 2000/528/EC is replaced by the Annex to this Decision.Article 2Article 2a of Decision 2000/528/EC is hereby repealed.Article 3In Article 7 of Decision 2000/528/EC the date "15 October" is replaced by "15 November".Article 4This Decision is addressed to the Member States.Done at Brussels, 19 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 214, 25.8.2000, p. 42.(4) OJ L 231, 13.9.2000, p. 12.ANNEX"ANNEX INORFOLKSUFFOLK"